Citation Nr: 1140797	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic traumatic brain injury (TBI) residuals.  

2.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD) and a cognitive disorder, to include the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU), for the period prior to July 13, 2011.  

3.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD and a cognitive disorder, to include the issue of entitlement to a TDIU, for the period on and after July 13, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1977 and from August 2004 to October 2005.  He had additional duty with the North Carolina National Guard.  The Veteran served in Iraq.  His participation in combat while in Iraq has been conceded.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which, in pertinent part, established service connection for PTSD; assigned a 30 percent evaluation for that disability; and effectuated the award as of March 28, 2007.  In June 2009, the RO, in pertinent part, denied service connection for TBI residuals.  In February 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been prepared and incorporated into the record.   At the hearing, the Board granted the Veteran's Motion to Advance on the Docket.  In April 2011, the Board remanded the Veteran's claims to the RO for additional action.  

In September 2011, the Appeals Management Center (AMC) recharacterized the Veteran's service-connected psychiatric disorder as PTSD and a cognitive disorder; increased the evaluation for the Veteran's psychiatric disorder from 30 to 50 percent disabling; and effectuated the award as of July 13, 2011.  

During the pendency of the instant appeal, the Veteran has alleged that his PTSD renders him unemployable.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Therefore, the Board has reframed the issues related to the evaluation of the Veteran's psychiatric disability to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The evaluation of the Veteran's PTSD and a cognitive disorder is REMANDED to the RO via the AMC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In November 2010, the Veteran submitted claims of entitlement to service connection for both chronic bilateral hearing loss disability and chronic tinnitus.  In October 2011, the accredited representative submitted an informal application to reopen the Veteran's claim of entitlement to service connection for lumbosacral strain and degenerative disc disease and informal claims of entitlement to service connection for a chronic headache disorder, chronic hypertension, chronic arthritis of the shoulders, and chronic allergic rhinitis.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

Chronic TBI residuals have been objectively shown to have originated during active service.  



CONCLUSION OF LAW

Chronic TBI residuals were incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for chronic TBI residuals.  As such, no discussion of VA's duty to notify and to assist is necessary.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to a TBI or other head injury.  A February 2005 Recommendation for Award (DA Form 638) indicates that the Veteran's detainee bus was struck by an improvised explosive device (IED) in Iraq on February 5, 2005.  In November 2007, the VA conceded that the "Veteran was exposed to combat while assigned to the 105th Military Police Battalion" in Iraq.  

A May 2007 VA treatment record states that the Veteran "screened positive for possible TBI."  A September 2007 VA mental health clinic treatment record notes that the Veteran had been diagnosed with chronic TBI residuals.  

A September 2008 VA OEF/OIF/TBI Interdisciplinary Team evaluation determined that:

[T]he Veteran's history and evaluation were most consistent with a diagnosis of TBI that is made with the minimal confidence that the diagnosis is at least more likely than not given the available medical information.  

VA clinical documentation dated in December 2008 and February 2009 notes that the Veteran was again diagnosed with chronic TBI residuals and prescribed Ritalin.  

At a March 2009 VA examination for compensation purposes, the examining physician's assistant indicated that "no TBI found on exam."  The examiner did not note or otherwise discuss the Veteran's VA diagnosis of and ongoing treatment for chronic TBI residuals.  

VA clinical documentation dated in May 2009 and April 2011 conveys that the Veteran continued to receive ongoing TBI treatment.  

At a June 2011 VA examination for compensation purposes, the Veteran's history of experiencing an inservice IED explosion and ongoing TBI treatment was noted.  The examiner commented:

Doubt TBI based on history, no [loss of consciousness] or amnesia.  ...  To a non-psychologist/psychiatrist most, if not all, of his symptoms appear to be related to PTSD.  

The Veteran was exposed to an exploding IED during combat in Iraq.  He was diagnosed with chronic TBI residuals by a VA interdisciplinary team.  The Veteran receives ongoing VA treatment record for that disability.  The March 2009 and July 2011 VA examination reports convey that the examiners concluded that "no TBI found on exam" and "doubt TBI based on history," respectively.  However, the Board observes that neither examiner noted and/or attempted to rebut the VA interdisciplinary team's diagnosis of chronic TBI residuals.  Given this fact, the Board finds that the March 2009 and July 2011 VA examination reports are of minimal probative value.  

Given these facts and upon application of the provisions of 38 U.S.C.A. § 1154, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic TBI residuals are etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic TBI residuals.  


ORDER

Service connection for chronic TBI residuals is granted.  


REMAND

The report of a July 2011 VA psychiatric examination for compensation purposes states that:

His current unemployment is largely self-imposed by his general distrust of his ability to function in a public environment, but his PTSD symptoms are not severe enough to suggest the inability to engage in a job that required minimal cognitive exertion or social contact.  With continued psychiatric care for his PTSD and implementation of coping skills training/techniques, [the Veteran] may be able to hold part-time employment in a job that did not act as a particular trigger for his trauma-related problems (i.e., he should not seek employment in the prison system or other areas where the care of those unfamiliar to him is required).  (emphasis added).  

The Board is unable to ascertain whether the VA examiner concluded that the Veteran was currently unemployable and/or incapable of securing and following full time employment.  
VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the ambiguity of the July 2011 VA examination findings and the award above of service connection for chronic TBI residuals, the Board finds that further VA psychiatric evaluation would be helpful in resolving the issues raised by the instant appeal.  

VA clinical documentation dated after April 2011 is not of record.  VA should obtain all relevant VA clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after April 2011.  

2.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his service-connected psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to whether the Veteran's service-connected psychiatric disability renders him unemployable.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


